Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – July 22, 2009 (Canadian dollars, except as noted) PRECISION DRILLING TRUST REPORTS SECOND QUARTER 2 This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. Precision Drilling Trust (the "Trust" or “Precision”) reported a 51% revenue increase and a 67% rise in earnings before interest, taxes, depreciation and amortization and foreign exchange ("EBITDA") for the second quarter of 2009 over the second quarter of 2008. Revenue for the second quarter of 2009 totaled $210 million compared to $139 million for the same period in 2008.EBITDA was $59 million for the second quarter of 2009, an increase of $24 million over the second quarter of 2008.The increase in revenue and EBITDA is due to the acquisition in December 2008 of Grey Wolf, Inc ("Grey Wolf"), an onshore drilling contractor in the United States with 123 rigs including two in Mexico. Precision reported net earnings of $57 million or $0.22 per diluted unit for the quarter ended June 30, 2009, an increase of $35 million or 164% compared to $22 million or $0.16 per diluted unit in the second quarter of 2008.Earnings in the second quarter of 2009 were reduced by a $43 million increase in finance charges.Earnings were increased in the quarter by a $74 million foreign exchange gain, or after-tax $0.20 per diluted unit.Net earnings per unit were impacted by the 119% increase in units outstanding in the one-year period ending June 30, 2009. For the six months ended June 30, 2009, net earnings were $115 million or $0.50 per diluted unit, a decrease of $13 million or 10% compared to $128 million or $0.95 per diluted unit for the first half of 2008.Net earnings decreased due to increased financing charges and lower utilization rates throughout North America partially offset by growth in Precision’s rig fleet in the United States.Rig utilization days for the first six months of 2009 were 23% higher than the same period of 2008 due to growth in Precision’s United States operations.EBITDA for the first half of 2009 totaled $229 million, a 25% increase from $183 million for the first half of 2008. “Precision’s second quarter results were achieved against the back drop of historically low utilization during Canadian spring break-up and the apparent bottoming of customer demand in the United States” stated Kevin Neveu, President and Chief Executive Officer.“Under these challenging market conditions, I appreciate the exceptional efforts of our people delivering cost reductions and successfully integrating the Grey Wolf acquisition while reinforcing our promise of high performance, high value services to our customers. “We are pleased to have completed our financing activities during the quarter.Through a combination of equity, debt and cash generation activities, we have paid off and eliminated our bridge facility, reduced total debt, significantly reduced annual interest expense and removed financing uncertainties.We believe Precision has sufficient financial capacity and liquidity to operate through a prolonged downturn.Further net debt reduction remains a top priority going forward. “Low Canadian activity levels experienced during the first quarter continued right through the second quarter and resulted in second quarter utilization levels at a record low.Precision’s Canadian results were bolstered by a strong contract presence in the 1 north eastern British Columbia shale plays.While these shale plays represent a significant development opportunity, early indications for the third quarter suggest Canadian activity will remain depressed with a diminishing likelihood of a meaningful recover this year. “The activity collapse in the United States drilling market which started last year and persisted through the first quarter of 2009 appears to have troughed in the second quarter.However due to rig oversupply, day rate pressure will persist in many areas of the market for some time to come.Our term contract position provides Precision with a solid base of activity, somewhat insulating us from full spot market exposure.Precision was able to build on its reputation for high performance services with six new term contracts signed during the second quarter for existing rigs.These rigs will be deployed to the Marcellus shale play in late 2009 and 2010.This is a very important development as we believe Precision’s high performance, high value capabilities are ideally suited for all North American shale gas opportunities, but especially so for the challenging logistics of Pennsylvania. “Sustained improvement in North American drilling markets will be driven by customer demand resulting from increases in the underlying commodity price of natural gas. We believe that due to the abrupt reduction in drilling activity, natural gas production declines will accelerate in Canada. United States natural gas production, which is showing initial signs of decline, should be significantly impacted in the near future. These supply factors, coupled with improvements in the global economy, should lead to strengthening natural gas prices and a need to replace declining production through the drill bit. Precision has the experienced personnel, geographically positioned high performance rigs and the financial capacity to excel in the eventual upturn” concluded Mr. Neveu. SELECT FINANCIAL AND OPERATING INFORMATION Three months ended June 30, Six months ended June 30, (stated in thousands of Canadian dollars, except per unit amounts) % Change %
